Citation Nr: 1720205	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  14-16 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Vocational Rehabilitation and Education (VR&E) benefits under the provisions of Chapter 31, Title 38, of the United States Code.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1980 to September 1981, and was discharged Under Honorable Conditions following active service from June 1984 to July 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The Veteran requested and was scheduled for a Travel Board hearing at her local RO, but has since cancelled the request.  See February 2017 VA Form 21-4138 ("respectfully withdraws the request for a Board of Veterans' Appeal hearing, which is currently scheduled for Friday, February 17, 2017.")


FINDING OF FACT

In February 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the appeal was requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, through her representative, have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2016).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a February 2017 statement, the Veteran's representative stated that the Veteran "withdraws her appeal with respect to the VA Form 9 filed on March 18, 2014.  She no longer wishes to appeal her claim for Vocational Rehabilitation."  Accordingly, the Board does not have jurisdiction to review the claim and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


